DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Jamison et al. (US 2003/021315 A1; hereinafter Jamison) in view of Benes (US 2008/0083822 A1).
Regarding claims 1-3, 9, 14, and 17, Jamison teaches a multiple use box with security feature and methods for using comprising a side panel enclosure defining a top end and a bottom end; a first primary top panel (24d) extending from the top end of the side panel enclosure and comprising a primary adhesive (26d); a second primary top panel (24b) extending from the top end of the side panel enclosure, wherein the primary adhesive is configured to attach the first primary top panel to the second primary top panel (see Figures 4); a first secondary top panel (24c) extending from the top end of the side panel enclosure and comprising a secondary adhesive (26c); and a second secondary top panel (24a) extending from the top end of the side panel enclosure, wherein the secondary adhesive is configured to attach the first secondary top panel to the second secondary top panel (see Figures 4-8).  Jamison lacks teaching that address labels are placed on the first primary top panel and secondary top panel.
Benes teaches a record storage box and mailer comprising two top panels; each comprising an address label for shipping and returning (see Figures 7-11; Par. 0046-0048).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to add a shipping and return label to the first and second top panels in order to allow the box to be shipped and returned, as taught by Benes.
Regarding claim 4, Jamison, as modified above, teaches a box wherein the first primary top panel defines a primary overlapping portion and the second primary top panel defining a primary underlying portion, wherein the primary overlapping portion is configured to overlay the primary underlying portion (Jamison; see Figures 2-8).
Regarding claims 5-6, 10-12, and 18, Jamison, as modified above, teaches a box wherein the first primary top panel defines an inner primary top panel flap and an outer primary top panel flap connected to the inner primary top panel flap by a primary tear strip (Jamison; 28d); and the first secondary top panel defines an inner secondary top panel flap and an outer secondary top panel flap connected to the inner secondary top panel flap by a secondary tear strip (Jamison; 28c).
	Regarding claims 7, 13, and 19, Jamison, as modified above, teaches a box further comprising a primary adhesive cover removably covering the primary adhesive and a secondary adhesive cover removably covering the secondary adhesive (Jamison; see Par. 0036).
	Regarding claims 8, 15-16, and 20, Jamison, as modified above, teaches a box further comprising a plurality of bottom panels extending from the bottom end of the side panel enclosure; and a fastener flap (Jamison; see Fig. 2; Examiner notes that automatic bottom constructions include a substantially triangular fastener flap) extending from a first one of the plurality of bottom panels, the fastener flap configured to attach to a second one of the plurality of bottom panels to retain the bottom panels in a folded bottom panel configuration.
Response to Arguments
5.	Applicant’s arguments, see Pages 6-8, filed 02/16/2022, with respect to the rejection(s) of claim(s) 1-20 under USC 103(a)—Sollie in view of Benes have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Jamison in view of Benes.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734